 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL R. SCHIESS
     Nevada Bar No. 5483
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 6   Email: dan.schiess@usdoj.gov

 7   Representing the United States of America

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
                                              -oOo-
10
      UNITED STATES OF AMERICA,                          Case No. 2:15-cr-00286-RFB-VCF
11
                             Plaintiff,
12                                                       STIPULATION TO CONTINUE
                   vs.                                   SENTENCING
13
      VICTOR VAZQUEZ,                                                    (First Request)
14
                             Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

17   United States Attorney, and Daniel R. Schiess, Assistant United States Attorney, counsel for the

18   United States of America, and Todd Leventhal, counsel for defendant Victor Vazquez, that the

19   sentencing currently scheduled for September 19, 2019, at the hour 2:45 p.m., be vacated and set

20   to a date and time convenient to this Court, but no sooner than three weeks, and then after 3 p.m.,

21   if convenient with the Court.

22          The Stipulation is entered into for the following reasons:

23

24
                                                     1
 1          1.     Counsel for the United States, AUSA Daniel R. Schiess, is currently in trial in

 2   United States v. Pastor Palafox et al, 2:16-cr-00265-GMN. The trial is in session Monday through

 3   Thursday’s from 9:00 a.m. – 3:00 p.m.

 4          2.     Counsel for defendant Victor Vazquez would like the sentencing hearing to be held

 5   on the same day as the sentencing hearing of his co-defendant Pierre Franco-Ramos.

 6          3.     The defendant is not incarcerated and does not object to the continuance.

 7          4.     The additional time requested herein is not sought for purposes of delay, but merely

 8   to allow for continuity of counsel the Government to timely appear at the hearing and for the

 9   Court to be able to sentence the defendant and his co-defendant on or about the same day.

10          5.     Respectfully submitted this 17th day of September, 2019.

11
                                                         NICHOLAS A. TRUTANICH
12                                                       United States Attorney

13
     /s/ Todd Leventhal____                              /s/ Daniel R. Schiess_________
14   TODD LEVENTHAL                                      DANIEL R. SCHIESS
     Counsel for VAZQUEZ                                 Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24
                                                     2
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
                                                      Case No. 2:15-cr-00286-RFB-VCF
 3   UNITED STATES OF AMERICA,
                                                      FINDINGS OF FACT,
 4                        Plaintiff,                  CONCLUSIONS OF LAW AND
                 vs.                                  ORDER
 5
     VICTOR VAZQUEZ,
 6
                          Defendant.
 7

 8

 9                                       FINDINGS OF FACT

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that:

12          1.     Counsel for the United States, AUSA Daniel R. Schiess, is currently in trial in

13   United States v. Pastor Palafox et al, 2:16-cr-00265-GMN. The trial is in session Monday through

14   Thursday’s from 9:00 a.m. – 3:00 p.m.

15          2.     Counsel for defendant Victor Vazquez would like the sentencing hearing to be held

16   on the same day as the sentencing of his co-defendant, Pierre Franco-Ramos.

17          3.     The defendant is not incarcerated and does not object to the continuance.

18          4.     The additional time requested herein is not sought for purposes of delay, but merely

19   to allow government counsel to timely appear at the hearing and for the Court to be able to

20   sentence the defendant and his co-defendant on or about the same day.

21

22

23

24
                                                     3
 1                                            ORDER

 2         IT IS ORDERED that the sentencing currently scheduled for September 19, 2019, at the

 3                                                   October 11, 2019 at the hour of ___:___
     hour of 3:10 p.m., be vacated and continued to _________________                 3 00 __.m.
                                                                                             p

 4                     18th day of September, 2019.
           DATED this ____

 5
                                            ____________________________________________
 6                                          RICHARD F. BOULWARE, II
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 4
